DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 (Figures 1-14), sub-species 1A (Figures 1-7) in the reply filed on 8/25/2021 is acknowledged.  The traversal is on the grounds that:
“It is submitted that the claims of the present application would have to be searched in only limited number of sub-classes, and their searches would overlap due to their common features and related subject matter. Moreover, because electronic searching is commonly performed, a search may be made of the relevant subclasses without substantial additional effort.
Accordingly, Applicant respectfully traverses the Restriction/Election Requirement on the grounds that a search and an examination of the entire application would not place a serious burden on the Examiner, whereas it would be a serious burden on Applicant to prosecute and maintain separate applications.

Applicant particularly traverses the requirement for election with respect to Sub-Species
1A and 1B, as the arrangements are sufficiently similar so that the searches would overlap, and there would be no undue burden in examining the sub-species together. Present claim 4 is directed to Sub-Species 1B, and Applicant respectfully submits that at least this sub-species should be examined along with the Sub-Species 1A. Therefore, all claims should be examined together.

Consequently, it is respectfully requested that the requirement to elect a single species and sub-species be withdrawn and that a full examination on the merits of claims 1-8 be conducted.”

 This is not found persuasive because as outlined in the Restriction Requirement mailed on 8/25/2021, the electromagnetic valves of the different species/sub-species comprise different locations throughout the tool and further each species/subspecies comprise significantly different activation units of such a valve. For example the sub-species 1A and 1B comprise significantly different activation units wherein the trigger 
The requirement is still deemed proper and is therefore made FINAL.

Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected sub-species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/25/2021.

Response to Amendment
Applicant’s amendment filed 12/14/2021 has been entered. 
Claims 1 and 3-8 remain pending.
Claims 9 and 10 are new and now also pending.
Claims 1, 3, and 5-10 are pending, drawn to the elected species/subspecies, and therefore, examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 3 recites “a body housing having the drive mechanism embedded therein” and lines 8-9 recite “wherein the electromagnetic valve is arranged on the first side of the grip housing and the drive mechanism is arranged on the second side of the grip housing”. This limitation renders the claim indefinite as it is unclear as to what is meant by “the drive mechanism is arranged on the second side of the grip housing” as the “drive mechanism” is “embedded” in the “body housing”. Therefore it is unclear as to how the drive mechanism can be both, “embedded” in one housing and “arranged on” another. Even in light of the Applicant’s specification, a definite scope of such a limitation cannot be readily obtained.
Further with regard to Claim 1, in view of Applicant’s amendments and comments, and the amendment to Claim 3 which includes “the first side of the grip housing is an end portion”, it is unclear as to what “first side” and “second side” are intending to encompass. It is common for one to refer to “sides” as “one of the surfaces forming the outside of or bounding a thing, or one of the lines bounding a geometric 
Even further regarding Claim 1, lines 11-12 recite “wherein the electromagnetic valve and the drive mechanism are aligned along an axis that passes through the grip housing”. This limitation renders the claim further indefinite as it is unclear as to what Applicant is referring to by the valve and drive mechanism being “aligned along” the axis. This limitation is viewed as ambiguous as it is not readily clear what alignment is attempting to be encompassed and the specification does not provide further clarity. Even further when referencing the specification, while the drive mechanism (13) may be positioned and intersect such an axis in the views such as Figure 7, one would not readily consider the drive mechanism (13) and the valve (32) being “aligned” in any manner. In fact the extension direction of the drive mechanism would appear to be substantially perpendicular to that of the valve. In conclusion, given the lack of clarity of such a limitation, this limitation is viewed as rendering the claim indefinite. 
Claims 3 and 5-10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from the claims above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mikami (US PGPUB 2010/0200260).
Regarding Claim 1, Mikami discloses a pneumatic tool (Figure 1) comprising: 
a drive mechanism (air motor 2 including output shaft 6) configured to be actuated by a pneumatic pressure of 5compressed air (via supply path 9; see Para. 0027); 
a body housing (tool body 1) having the drive mechanism (2, 6) embedded therein (As shown in Figure 1);
a grip housing (16 and housing including supply/exhaust paths 9, 11 can also be viewed as a grip housing as it can be gripped during operation) connected to the body housing (1 as shown); and 
an electromagnetic valve (14) configured to control supply of the compressed air to the drive mechanism (2, 6; Para. 0027, 0030, 0035, 0036), 
wherein the grip housing (16 and housing including supply/exhaust paths 9, 11) includes first and second sides that are opposite to each other (note the “Annotated View of Figure 1” below);
10wherein the electromagnetic valve (14) is arranged on the first side of the grip housing (16 and housing of 9, 11) and the drive mechanism (2, 3) is arranged on the as it is clearly depicted that the valve 14 is positioned on a side of the grip housing area that is opposite to the side in which the drive mechanism is arranged).

    PNG
    media_image1.png
    510
    548
    media_image1.png
    Greyscale

Annotated View of Figure 1
Regarding Claim 3, Mikami, discloses the first side of the grip housing (16 and housing portion of 9, 11) is an end portion of the grip housing and the electromagnetic valve (14) is attached to an end portion (“end portion” - see “Annotated View of Figure 1”) of the grip housing (16 and housing including 9, 11; note that “end portion” can be viewed as any portion including an end).  

Regarding Claim 5, Mikami, discloses a control substrate (control circuit 20) configured to control an actuation of the electromagnetic valve (14; Para. 0030), wherein the control substrate (20) is arranged on the first side of the grip housing (16 and housing of 9,11; see “Annotated View of Figure 1” above).  

Claims 1, 3, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nelson (US PGPUB 2011/0107881).
Regarding Claim 1, Nelson discloses a pneumatic tool (Figure 1) comprising: 
a drive mechanism (“rotation motor”; Para. 0016) configured to be actuated by a pneumatic pressure of compressed air (Para. 0018); 
a body housing (upper portion of 10; see “Annotated View of Figure 2 of Nelson” below) having the drive mechanism (“rotation motor”) embedded therein (Para. 0016); 
a grip housing (handle 11) connected (integrally) to the body housing (10); and 
an electromagnetic valve (30) configured to control supply of the compressed air to the drive mechanism (“rotation motor”; Para. 0018), 
wherein the grip housing (11) includes first and second sides that are opposite to each other (note the “Annotated View of Figure 2 of Nelson” below);
10wherein the electromagnetic valve (30) is arranged on the first side of the grip housing (11) and the drive mechanism (“motor”) is arranged on the second side of the grip housing (11) and 
wherein the electromagnetic valve (30) and the drive mechanism (“motor”) are aligned along an axis (see “axis” below) that passes through the grip housing (note the 112 rejections; note the “Annotated View of Figure 2 of Nelson” below; note several sides are depicted and in several instances, there are opposite sides and further note that the “motor” or other part of the drive train will clearly intersect the depicted “axis” which is merely an example of such an axis as several other axis could be readily considered that would pass through the drive mechanism and the valve).

    PNG
    media_image2.png
    908
    678
    media_image2.png
    Greyscale
 
Annotated View of Figure 2 of Nelson
Regarding Claim 3, Nelson discloses the first side of the grip housing (11) is an end portion of the grip housing (11) and the electromagnetic valve is attached to an end portion (portion fitted with valve 30) of the grip housing (11; note that any portion including any “end” can be reasonably viewed as an “end portion” and given the ledges/reduced diameter portions of handle 11 which are used to mount/fit the valve define what can be viewed as “ends”, these portions can be viewed as an “end portion”).

Regarding Claim 5, Nelson a control substrate (control unit 25 and wiring 35 can each or both be viewed as a control substrate) configured to control an actuation of the electromagnetic valve (30; Para. 0018), wherein the control substrate (25, 35) is arranged on the first side (at 19) of the grip housing (11 as shown).

Regarding Claim 7, Nelson discloses a moving direction of a valve body (31) of the electromagnetic valve (30) is arranged along the axis (“axis” depicted above) that passes through the grip housing (11 as clearly shown).

Regarding Claim 8, Nelson discloses a valve stem (31) configured to be actuated in conjunction with the electromagnetic valve (30) is arranged inside of the grip housing (11 as shown), and wherein the valve stem (31) is moved in a longitudinal direction (as clearly depicted) of the grip housing (11; Para. 0018), so that supply of the compressed air to the drive mechanism (“rotation motor”) is executed (Para. 0018). 



Claims 1, 3, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rothenwaender (US Patent 8,936,104).
Regarding Claim 1, Rothenwaender discloses a pneumatic tool (1; Figure 1; see Col 5, lines 41-45) comprising: 
a drive mechanism (drive unit 25; Figure 2) configured to be actuated by a pneumatic pressure of compressed air (see Col 6, lines 16-30, 55-60); 
a body housing (22) having the drive mechanism (25) embedded therein (see Figure 2); 
a grip housing (21) connected to the body housing (22 as shown); and 
an electromagnetic valve (10; see Col 6, lines 1-3 and Col 10, lines 35-38) configured to control supply of the compressed air to the drive mechanism (25 via fluid line 5; Col 6, lines 18-20 and Col 7, lines 6-28), 
wherein the grip housing (21) includes first and second sides that are opposite to each other (See “Annotated View of Figures 1-2” below), 
wherein the electromagnetic valve (10) is arranged on the first side of the grip housing (21 via 3; see Col 6, lines 1-3 which discloses the valve being part of the connecting part 3) and the drive mechanism (25) is arranged on the second side of the grip housing (21; as shown; see “Annotated View of Figures 1-2”), and 
wherein the electromagnetic valve (10) and the drive mechanism (25) are aligned along an axis that passes through the grip housing (21; see “axis” below).  

    PNG
    media_image3.png
    465
    644
    media_image3.png
    Greyscale

Annotated View of Figures 1-2

Regarding Claim 3, Rothenwaender discloses the first side of the grip housing (21) is an end portion of the grip housing (21 as shown above), and the electromagnetic valve (10) is attached to the end portion of the grip housing (21 via 3; see Col 6, lines 1-3).  

Regarding Claim 5, Rothenwaender discloses comprising a control substrate (i.e. 14, 15 or other features of 8) configured to control an actuation of the electromagnetic valve (10), wherein the control substrate is arranged on the first side of the grip housing (21; see Col 5, line 65 through Col 6, line 3 which discloses parts of the control circuit 8 are located in connecting part 3; note alternatively, this provides sufficient teaching that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a control substrate into the connecting part).

Regarding Claim 9, Rothenwaender discloses the electromagnetic valve (10) is detachable from the grip housing (21 via 3; see Col 6, lines 1-3 and Col 5, lines 48-50).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami (US PGPUB 2010/0200260).
Regarding Claims 1, 3 and 5, assuming arguendo that the electromagnetic valve (14) and drive mechanism (2) of Mikami cannot be readily viewed as arranged on opposite first and second sides of the grip housing, in which the Examiner does not  concede to, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have rearranged the valve to be arranged on a side opposite to the side which drive mechanism is arranged on because Applicant has not disclosed that the specific arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the arrangement of Mikami because the valve is sufficiently far from the drive mechanism to the extent that the effect of the drive mechanism on the valve would be minimal. Therefore, it would have been an obvious matter of design choice to modify Mikami to obtain the invention as specified in the claims. Further note that it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Note: given the 112 rejections above, this alternative 103 rejection is viewed as necessary given the multiple different interpretations the claimed scope could readily adopt.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mikami (US PGPUB 2010/0200260), in view of Nelson (US PGPUB 2011/0107881).
Regarding Claims 6-8, Mikami discloses several of the claimed features but fails to explicitly disclose a moving direction of a movable iron core of the electromagnetic valve is arranged so as to be different from an occurrence direction of impact (of the “strike generating mechanism 5”) that is generated when the drive mechanism is actuated (Para. 0026).  Further Mikami is silent on the moving direction of a valve body of the electromagnetic valve is arranged along the axis that passes through the grip housing or a valve stem configured to be 5actuated in conjunction with the electromagnetic valve is arranged inside of the grip housing, and wherein the valve stem is moved in a longitudinal direction of the grip housing, so that supply of the compressed air to the drive mechanism is executed.

First, Mikami discloses the use of an electromagnetic valve which is commonly used with a magnetic metal as the valve core such that the coils generate a magnetic field to act on the metal to move the metal core to the desired position, however, as noted above, no iron core is disclosed or implied by Mikami but It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have embodied the movable core of Mikami with an iron composition as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.07. In this particular instance, being that the valve is an electromagnetically actuated valve, one of ordinary skill in the art at the time the invention was effectively filed would have been well motivated to have selected a type of metal with magnetic properties in order for the valve to function as intended. Therefore, one would have been motivated to at least try different magnetic metals including iron as the movable valve element. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007) and MPEP 2143(I)(E).
Further, attention can be brought to the teachings of Nelson which also disclose a pneumatic tool (Figure 1) comprising an electromagnetic valve (30) configured to control supply of the compressed air to the drive mechanism wherein the valve (30) comprises a moveable core/valve body/valve stem (31) wherein a moving direction of a movable core/body/stem (“movable valve element 31”; Figure 3) of the electromagnetic valve (30) is arranged so as to be different from an occurrence direction of impact that is generated when the drive mechanism (“rotation motor”) is actuated and the moving direction extends along an axis passing through the grip housing (11) and further the core/stem/body (31) is configured to be actuated in conjunction with the electromagnetic valve (30), arranged inside of the grip housing (11 as shown), and moved in a longitudinal direction (as clearly depicted) of the grip housing (11; Para. 0018), so that supply of the compressed air to the drive mechanism (“rotation motor”) is executed (Para. 0018).
It would have It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified arrangement of the valve such that the core/body/stem’s is positioned within the grip housing and comprises a movement that is different in direction than the direction of occurrence of impact, longitudinal and along the axis passing through the grip housing as taught by Nelson, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mikami (US PGPUB 2010/0200260), in view of Rothenwaender (US Patent 8,936,104).
Regarding Claim 9, Mikami discloses several features of the claimed invention but fails to explicitly disclose the electromagnetic valve is detachable from the grip housing.
Attention can be brought to the teachings of Rothenwaender which includes another pneumatic tool (Figure 1) including a handle part (2) with a grip housing (21; Figure 1-2) and an electromagnetic valve (10; see Col 6, lines 1-3 which disclose actuator element 10 being a valve and Col 10, lines 35-37 disclose it being a solenoid valve) wherein the valve (10) and associated control circuit (8) are located within a connecting part (3) which is detachable from a handle part (2; see Col 5, lines 48-50).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Mikami by incorporating the valve into a detachable connecting part as taught by Rothenwaender. By modifying Mikami in this manner, the tool will only be functional when connected to the pneumatic supply as taught by Rothenwaender (Col 4, lines 57-60). It must also be noted that with such a detachable feature, the valve or other components can be readily replaced without disassembling the entire tool. Also, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04(V)(C).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mikami (US PGPUB 2010/0200260), in view of Nelson (US PGPUB 2011/0107881), as applied to Claim 8, and in further view of Rothenwaender (US Patent 8,936,104).
Regarding Claim 10, Mikami, as modified, disclose several features of the claimed invention but fails to explicitly disclose the electromagnetic valve and valve stem are detachable from the grip housing.
Attention can be brought to the teachings of Rothenwaender which includes another pneumatic tool (Figure 1) including a handle part (2) with a grip housing (21; Figure 1-2) and an electromagnetic valve (10; see Col 6, lines 1-3 which disclose actuator element 10 being a valve and Col 10, lines 35-37 disclose it being a solenoid valve) wherein the valve (10), associated fluid channels (see Col 5, lines 55-58) which can be readily viewed as including stem (5), and associated control circuit (8) are located within a connecting part (3) which is detachable from a handle part (2; see Col 5, lines 48-50).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Mikami by incorporating the valve into a detachable connecting part as taught by Rothenwaender. By modifying Mikami in this manner, the tool will only be functional when connected to the pneumatic supply as taught by Rothenwaender (Col 4, lines 57-60). It must also be noted that with such a detachable feature, the valve or other components can be readily replaced without disassembling the entire tool. Also, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04(V)(C).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US PGPUB 2011/0107881).
Regarding Claim 6, Nelson discloses a moving direction of a movable core (“movable valve element 31”; Figure 3) of the electromagnetic valve (30) is arranged so as to be different from an occurrence direction of impact that is generated when the drive mechanism (“rotation motor”) is actuated (note that the direction of the impact generated by the impulse wrench will be in a rotational direction perpendicular to a plane in which the moving direction of the core would be in).
However, Nelson fails to explicitly disclose the movable core (31) being of iron composition. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have embodied the movable core of Nelson with an iron composition as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.07. In this particular instance, being that the valve is an electromagnetically actuated valve, one of ordinary skill in the art at the time the invention was effectively filed would have been well motivated to have selected a type of metal with magnetic properties in order for the valve to function as intended. Therefore, one would have been motivated to at least try different magnetic metals including iron as the movable valve element. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007) and MPEP 2143(I)(E).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US PGPUB 2011/0107881), in view of Rothenwaender (US Patent 8,936,104).

Regarding Claims 9 and 10, Nelson discloses several features of the claimed invention but fails to explicitly disclose the electromagnetic valve and valve stem are detachable from the grip housing.
Attention can be brought to the teachings of Rothenwaender which includes another pneumatic tool (Figure 1) including a handle part (2) with a grip housing (21; Figure 1-2) and an electromagnetic valve (10; see Col 6, lines 1-3 which disclose actuator element 10 being a valve and Col 10, lines 35-37 disclose it being a solenoid valve) wherein the valve (10), associated fluid channels (see Col 5, lines 55-58) which can be readily viewed as including stem (5), and associated control circuit (8) are located within a connecting part (3) which is detachable from a handle part (2; see Col 5, lines 48-50).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Nelson by incorporating the valve into a detachable connecting part as taught by Rothenwaender. By modifying Nelson in this manner, the tool will only be functional when connected to the pneumatic supply as taught by Rothenwaender (Col 4, lines 57-60). It must also be noted that with such a detachable feature, the valve or other components can be readily replaced without disassembling the entire tool. Also, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.04(V)(C).

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rothenwaender (US Patent 8,936,104), in view of Nelson (US PGPUB 2011/0107881).
Regarding Claims 7-8, Rothenwaender discloses several of the claimed features but fails to explicitly disclose the moving direction of a valve body of the electromagnetic valve is arranged along the axis that passes through the grip housing or a valve stem configured to be 5actuated in conjunction with the electromagnetic valve is arranged inside of the grip housing, and wherein the valve stem is moved in a longitudinal direction of the grip housing, so that supply of the compressed air to the drive mechanism is executed.
Attention can be brought to the teachings of Nelson which also disclose a pneumatic tool (Figure 1) comprising an electromagnetic valve (30) configured to control supply of the compressed air to the drive mechanism wherein the valve (30) comprises a moveable core/valve body/valve stem (31) wherein a moving direction of a movable core/body/stem (“movable valve element 31”; Figure 3) of the electromagnetic valve (30) is arranged to extend along the axis that passes through the grip housing (11) and further the core/stem/body (31) is configured to be actuated in conjunction with the electromagnetic valve (30), arranged inside of the grip housing (11 as shown), and moved in a longitudinal direction (as clearly depicted) of the grip housing (11; Para. 0018), so that supply of the compressed air to the drive mechanism (“rotation motor”) is executed (Para. 0018).
It would have It would have been obvious to one having ordinary skill in the art at the time the invention was effectively to have modified arrangement of the valve of Rothenwaender such that the core/body/stem’s is positioned within the grip housing and comprises a movement direction that is longitudinal and along the axis that passes through the grip housing as taught by Nelson, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding Claim 10, Rothenwaender, as modified, discloses the electromagnetic valve (10) and stem (see modification above) are detachable from the grip housing (21 via 3; see Col 6, lines 1-3 and Col 5, lines 48-50).  

Claims 1, 3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US Patent 2,857,596), in view of Chang (US Patent 6,695,194).
Regarding Claim 1, Allen discloses a pneumatic tool (Figure 1) comprising: 
a drive mechanism (piston 80, bore 81, hammer piston 23) configured to be actuated by a pneumatic pressure of compressed air (Col 4, lines 25-30 and Col 5, lines 22-32); 
a body housing (head 74 and inner cylinder 61) having the drive mechanism (80, 23) embedded therein (as shown); 
a grip housing (62) connected to the body housing (74, 61 as shown); and 
a valve (87) configured to control supply of the compressed air to the drive mechanism (80, 23; Col 5, lines 10-16), 
wherein the grip housing (62) includes first and second sides that are opposite to each other (see “Annotated View of Figure 1 of Allen” below);
10wherein the valve (87) is arranged on the first side of the grip housing (62) and the drive mechanism (80, 81, 23) is arranged on the second side of the grip housing (62; see below; as shown the valve 87 is clearly mounted to the bottom of the grip housing 62 via a spring 88 and screw plug 86; Col 4, lines 36-41), and 
wherein the valve (87) and the drive mechanism (80, 81, 23) are aligned along an axis (see “axis” below) that passes through the grip housing (62; note the 112 rejections; note the “Annotated View of Figure 1 of Allen” below).

    PNG
    media_image4.png
    293
    749
    media_image4.png
    Greyscale

Annotated View of Figure 1 of Allen
However, Allen fails to explicitly disclose the valve being an electromagnetic valve.
Attention can be brought to the teachings of Chang which include a pneumatic tool (Figure 2) comprising a drive mechanism (piston 5, cylinder 24), a body housing (barrel 20), a grip housing (“handle”) connected (“integrally connected”) to the body housing (20; Col 2, lines 59-60) and an electromagnetic valve (“electro-magnetic valve 7”; Col 2, lines 65-67; depicted as “casing 70” and components therein; note since “7” is not in the drawings, the valve will be referenced as “70”) configured to control supply of the compressed air to the drive mechanism (5, 24) via actuation of an electronic control circuit (6; see Col 3, lines 16-46 which discloses the function thereof).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the valve of Allen such that it embodies an electromagnetically actuated valve and incorporate the associated control circuit as taught by Chang. By modifying Allen in this manner, the tool can be actuated and controlled in an electronic manner and can be further used in a continuous yet more precise manner as taught by Chang (Col 1, lines 58-61).
Note: it has been held that: the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art.  In re Bozek, 163 USPQ 545 (CCPA 1969).

Regarding Claim 3, Allen, as modified, discloses the first side of the grip housing (11) is an end portion (as shown) of the grip housing (62) the electromagnetic valve (87 Allen as modified by Chang) is attached to an end portion (see plug 86 which acts as a mount to the end/bottom portion of the housing 62) of the grip housing (62).

Regarding Claim 5, Allen, as modified, discloses a control substrate (6 of Chang incorporated above) configured to control an actuation of the electromagnetic valve (87 of Allen as modified in view of Chang’s electromagnetic valve), wherein the control substrate (6 of Chang) is arranged on the first side of the grip housing (62; note that given the modification in view of Chang above, the control circuit/substrate would have to be mounted in the grip housing opposite to the body housing as the trigger 89 (of Allen) would be used to initiate control). Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have arranged the control substrate (As taught by Chang) as claimed as it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the specific location of the control substrate. 
Regarding Claim 6, Allen, as modified, discloses a moving direction of a movable core (87 of Allen as modified) of the electromagnetic valve is arranged so as to be different from an occurrence direction (movement direction of 80, 23 of Allen) of impact that is generated when the drive mechanism (80, 23) is actuated (Col 5, lines 25-32; of Allen).
Note: it can be readily assumed that Allen, as modified in view of Chang, would readily maintain the movement of the valve body/core 87 in the direction as claimed as changing the direction would require even further modifications to the tool. Therefore, it can be readily assumed that the valve body/core of the electromagnetic valve as taught by Chang would be incorporated in a manner that would maintain the same opening/closing movement of core/body 87 of Allen
Further, although neither Allen or Chang disclose the valve core being of iron, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have embodied the movable core with an iron composition as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.07. In this particular instance, being that the valve is an electromagnetically actuated valve, one of ordinary skill in the art at the time the invention was effectively filed would have been well motivated to have selected a type of metal with magnetic properties in order for the valve to function as intended. Therefore, one would have been motivated to at least try different magnetic metals including iron as the movable valve element. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007) and MPEP 2143(I)(E).

Regarding Claim 7, Allen, as modified, discloses a moving direction of a valve body (87 of Allen) of the electromagnetic valve (as modified by Chang) is arranged along the axis that passes through the grip housing (62 of Allen as shown).

Regarding Claim 8, Allen, as modified, discloses a valve stem (87 of Allen as modified by Chang) configured to be actuated in conjunction with the electromagnetic valve (as modified by Chang) is arranged inside of the grip housing (62 of Allen; see Figure 1), and wherein the valve stem (87 of Allen)  is moved in a longitudinal direction of the grip housing (62, so that supply of the compressed air to the drive mechanism (80, 23) is executed (Col 5, lines 10-16).

Regarding Claims 9 and 10, Allen, as modified, discloses the electromagnetic valve (87 as modified) and valve stem (formed in 87) are detachable from the grip housing (62 via screw plug 86; see Col 5, lines 35-41 which discloses the valve being supported by the plug 86).

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments on Pgs 7-8 of “REMARKS/ARGUMENTS” pertaining to Mikami that:

    PNG
    media_image5.png
    331
    633
    media_image5.png
    Greyscale

	Examiner respectfully asserts that the “grip housing” of Mikami is interpreted as both the housing including the trigger as well as the housing that includes the valve and air passageways (9-11). When viewing the grip housing in this manner which is viewed as reasonable and not inconsistent with the applicant’s specification, the claimed limitations are viewed as disclosed by Mikami as outlined in the rejection above.
	Note the arguments pertaining to the 102 rejection over Chang are moot as the rejection have been withdrawn in view of the newly applied rejections that were necessitated by amendment.
	Regarding Applicant’s arguments pertaining to Nelson on Pages 9-10, one can refer to the 102 rejections above as it is clear that Nelson discloses the claimed invention. 
	Regarding Applicant’s arguments on Pages 10-11 pertaining to the 103 rejections over Allen, in view of Chang, it would appear that Applicant is merely arguing that Allen and Chang, together, fail to disclose the claimed features. Examiner respectfully as the 103 rejections outlined above clearly address each limitation.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Weaver (USP 7,494,035) discloses a solenoid valve (i.e. 626; Figure 25) which is connectable to a grip portion of the pneumatic tool (Figure 1).
-Fujiyama (USP 7,950,557), Terrill (USP 1,942,784) and Nagao (US PGPUB 2019/0111552) both disclose detachable valves positioned at a bottom of a grip housing.
-Walter (USP 6,123,241) discloses a fuel powered tool with an electromagnetic valve (42) located at the bottom of the grip housing.
-Kosuge (US Patent 8,893,670) discloses a combustion powered tool with an electromagnetic valve (24; Figure 16) which can be positioned in several different positions (see Figures 16a-16e).
-Calvet (USP 7,766,205) discloses another pneumatic tool with an electromagnetic valve (14) positioned in the handle thereof (see Figure 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        1/25/2022